Case 0:20-cv-60889-RAR Document 102 Entered on FLSD Docket 04/09/2021 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CV-60889-RAR

  GLOBAL APPRAISAL SOLUTIONS, LLC,

         Plaintiff,

  v.

  MICHAEL H. ASHLEY, et al.,

         Defendants.
  __________________________________________/

                      ORDER GRANTING MOTION TO TRANSFER VENUE

         THIS CAUSE comes before the Court upon Plaintiff Global Appraisal Solutions, LLC’s

  (“Global Appraisal”) Motion to Transfer Venue (“Motion”) [ECF No. 89], filed on April 5,

  2021. On April 7, 2021, Defendant Gateway Bank, FSB (“Gateway”) filed its Opposition to

  Plaintiff’s Motion (“Opposition”) [ECF No. 93]. 1 The Court having carefully considered the

  relevant submissions and applicable law, it is hereby

         ORDERED AND ADJUDGED that the Motion [ECF No. 89] is GRANTED for the

  reasons set forth herein.

                                          BACKGROUND

         Global Appraisal is a Florida limited liability company with its principal office in the

  Middle District of Florida. See Am. Compl. ¶ 1 [ECF No. 84]; see also Mot. ¶ 15. The

  Amended Complaint names 16 Defendants. See generally Am. Compl. Defendants Michael H.




  1
     Initially, Plaintiff’s Motion was represented to be unopposed. See Mot. [ECF No. 89]. However,
  shortly after filing the Motion, Plaintiff filed a supplement to its Motion advising the Court that
  Defendant Gateway opposes the Motion. See [ECF No. 90]. This Court then ordered expedited briefing
  requiring Gateway to file its response to the Motion by April 7, 2021. See Order [ECF No. 91].
Case 0:20-cv-60889-RAR Document 102 Entered on FLSD Docket 04/09/2021 Page 2 of 8



  Ashley, Mindy S. Ashley, Janet K. Ashley,2 Realty Warehouse, Rebuild New York, Inc., 334

  Marketing Inc., Acorp, LLC, 1-800 Cashout, Inc., Helene DeCillis, Paul DeCillis, Elizabeth

  Angebrandt, Joyce Savitsky and Robert Savitsky are all domiciled in New York.3 Id. ¶¶ 2-4.

  Defendants Cherud Wilkinson and Debbie Ivarson are domiciled in Virginia. Id. ¶ 4. And

  Defendant Gateway is incorporated in and has its principal place of business in California. Id. ¶

  5.

         The Amended Complaint asserts five counts under section 56.29 of the Florida Statutes,

  and advances several theories for relief including fraudulent transfer, equitable lien and

  constructive trust, and declaratory and equitable relief. See generally Am. Compl. Broadly

  speaking, this matter concerns actions allegedly taken by Defendants in connection with a

  decade-long controversy involving unpaid appraisal fees due to Plaintiff—all of which ultimately

  resulted in the entry of a 2010 default judgment concerning those fees in the United States

  District Court for the Eastern District of New York. Id. ¶ 136; see also Default Judgment [ECF

  No. 1]. Plaintiff alleges that diversity jurisdiction exists given that the parties are diverse and the

  sum in controversy exceeds $75,000. Id. ¶ 7.

         Plaintiff originally filed suit in this District, alleging that “venue is proper as substantial

  events or omissions occurred or were directed here, such as Plaintiff’s injuries, resulting from

  work performed in Florida, resulting in the judgment being enforced and/or the realty at issue is

  located here.” Compl. ¶¶ 8-9 [ECF No. 7]. However, it appears that since this action was filed



  2
    Collectively, Michael H. Ashley, Mindy S. Ashley, and Janet K. Ashley are referred to herein as the
  “Ashley Defendants.”
  3
    Due to the apparent connection to New York, the Court previously ordered Plaintiff to show cause as to
  why this case should not be transferred to the Eastern District of New York. See Order to Show Cause
  [ECF No. 42]. However, after reviewing Plaintiff’s Response to the Order to Show Cause [ECF No. 63],
  the Court ultimately determined transfer was not warranted. See Order [ECF No. 65].

                                               Page 2 of 8
Case 0:20-cv-60889-RAR Document 102 Entered on FLSD Docket 04/09/2021 Page 3 of 8



  in May 2020, certain circumstances have changed—all of which point to a more adequate venue,

  thereby prompting Plaintiff to file the instant Motion. Specifically, Plaintiff notes that:

                 •   The Amended Complaint no longer names Defendant Kenneth
                     Golden, “whose presence formed the sole basis for venue in
                     this District, where he owned property, against which Plaintiff
                     sought relief,” Mot. ¶ 6 (emphasis added);

                 •   Plaintiff has learned that “Defendant Michael Ashley has
                     registered Defendant Realty Warehouse in Tallahassee: the
                     parent of several other corporate Defendants, in which the
                     Ashley Defendants are involved,” id. ¶ 7; and

                 •   Plaintiff also recently discovered that “Defendant Michael
                     Ashley and his family’s businesses are involved with his son’s
                     race car business, doing business in Gainesville, Florida, in the
                     Northern District, as recently as March 2021,” id. ¶ 9.

  Additionally, Plaintiff notes that its place of business has always been Tampa, Florida, and that it

  “did business with most of the Defendants from Tampa and had also registered its judgment in

  the Middle District[.]” Id. ¶ 10. Accordingly, Plaintiff seeks to transfer venue to the Northern or

  Middle Districts of Florida pursuant to 28 U.S.C. section 1404. See Mot. 4-5. Gateway opposes

  the Motion. See generally Opp.

                                        LEGAL STANDARD

         There are two requirements Plaintiff must meet to succeed in its motion to transfer under

  section 1404. First, this cause can only be transferred to another “district where the action might

  have been brought.” 28 U.S.C. § 1404(a); see also Tingley Sys., Inc. v. Bay State HMO Mgmt.,

  Inc., 833 F. Supp. 882, 885 (M.D. Fla. 1993). Second, the transfer must be warranted on

  grounds of convenience and interests of justice. Van Dusen v. Barrack, 376 U.S. 612, 616

  (1964); Windmere Corporation v. Remington Products, Inc., 617 F. Supp. 8, 10 (S.D. Fla. 1985).

  Courts have broad discretion “to adjudicate motions for transfer according to an ‘individualized,

  case-by-case consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487


                                               Page 3 of 8
Case 0:20-cv-60889-RAR Document 102 Entered on FLSD Docket 04/09/2021 Page 4 of 8



  U.S. 22, 29 (1988) (quoting Van Dusen, 376 U.S. at 622); accord Meterlogic, Inc. v. Copier

  Solutions, Inc., 185 F. Supp. 2d 1292, 1299 (S.D. Fla. 2002).

          Once a court finds an action could have been brought in the transferee forum, the court

  “must weigh various factors . . . to determine if a transfer to a more convenient forum is

  justified.” Windmere, 617 F. Supp. at 10. The factors to be considered are: convenience of the

  parties; convenience of the witnesses; relative ease of access to sources of proof; availability of

  process to compel the presence of unwilling witnesses; and public interest considerations. Id. In

  this case, it is Plaintiff’s burden to establish that the statutory factors weigh in favor of transfer to

  either the Northern or Middle Districts of Florida. CES Publishing Corporation v. Dealerscope,

  Inc., 544 F. Supp. 656, 661 (E.D. Pa. 1982).

          Additionally, in the atypical scenario presented here—where Plaintiff seeks to change the

  venue it originally chose—an additional factor may be considered: change in circumstances since

  filing. Myers v. Doe, No. 04-00270, 2006 WL 3392692, at *3 (N.D. N.Y. Nov. 22, 2006)

  (finding plaintiff may seek transfer to another court where there is a change of circumstances

  making the transferee court appropriate). Although “there is no requirement under 28 U.S.C. §

  1404 that a plaintiff seeking transfer of venue must show a change of circumstances since the

  time [of] the original action,” a court should nonetheless “consider the existence or absence of

  changed circumstances in deciding whether transfer of venue is appropriate.” Cordis Corp. v.

  Siemens-Pacesetter, Inc., 682 F. Supp. 1200, 1203 (S.D. Fla. 1987).

                                               ANALYSIS

          Plaintiff contends the convenience of the parties and witnesses supports transferring this

  case to either the Middle or Northern Districts of Florida—where Plaintiff also registered its

  judgment. Mot. ¶¶ 8, 10. According to Plaintiff, venue was proper in this District when this



                                                Page 4 of 8
Case 0:20-cv-60889-RAR Document 102 Entered on FLSD Docket 04/09/2021 Page 5 of 8



  action was originally filed because a “substantial part of the property that [was] the subject of the

  action” was situated in the Southern District of Florida—namely Kenneth Golden’s property. Id.

  ¶ 6. However, Golden (and his property) formed the sole basis for venue in this District and

  Plaintiff has since resolved this matter as to Golden. Id. At the same time, Plaintiff has

  discovered that various Defendants have property and/or business dealings in Tallahassee and

  Gainesville—both of which are encompassed by the Northern District of Florida. Id. ¶¶ 7-9.

  Given that there is no connection to this District following Golden’s dismissal—and considering

  certain Defendants’ dealings in northern Florida—Plaintiff seeks to transfer this action to the

  Northern District of Florida. In the alternative, Plaintiff seeks a transfer to the Middle District,

  where Plaintiff operates and where many of the events giving rise to Plaintiff’s claims occurred.

         A. Adequacy of the Middle District of Florida as an Appropriate Forum

         Before considering whether a transfer is appropriate, the Court’s threshold inquiry is

  whether this action could have been brought in the Northern or Middle Districts of Florida. See

  Meterlogic, Inc., 185 F. Supp. 2d at 1299. An action “might have been brought” in a proposed

  transferee court if: (1) the court had jurisdiction over the subject matter of the action; (2) venue is

  proper there; and (3) the defendant is amenable to process issuing out of the transferee court. 15

  C. Wright, A. Miller and E. Cooper, Federal Practice and Procedure § 3845 (1976). Upon

  careful review of the record, the Court lacks sufficient information to ascertain whether venue is

  proper in the Northern District. However, as explained below, this case could have been brought

  in the Middle District of Florida under section 1391(b)(2).

         First, the Middle District has subject matter jurisdiction under 28 U.S.C. §1332, as the

  parties are diverse and the amount in controversy exceeds $75,000. Am. Compl. ¶ 7. Second,

  venue is proper because Plaintiff is at home in the Middle District and a substantial portion of the



                                               Page 5 of 8
Case 0:20-cv-60889-RAR Document 102 Entered on FLSD Docket 04/09/2021 Page 6 of 8



  events giving rise to Plaintiff’s claims occurred there. See 28 U.S.C. § 1391(b)(2); see generally

  Am. Compl.; Mot. ¶ 10; see also Mobile Diagnostic Imaging, Inc. v. Gormezano, No. 12-60888,

  2012 WL 3244664, at *2 (S.D. Fla. Aug. 9, 2012) (“[S]ubstantial events occurred within a venue

  when harm or injury was suffered in that venue.”). Finally, Defendants are amenable to process

  in the Middle District because they conducted business activities with Plaintiff there. See, e.g.,

  Am. Compl. ¶ 8(c); see also Kelling v. Hartford Life & Accident Ins. Co., 961 F. Supp. 2d 1216,

  1219 (M.D. Fla. 2013) (“Defendant is amenable to process in that district because it conducts

  business activities there and has been haled into court on prior occasions in that district.”). Thus,

  it is apparent that this action could have been brought in at least one of Plaintiff’s proposed

  transferee districts—to wit, the Middle District of Florida.

         B. The Convenience of the Parties and the Interests of Justice

         The Court next analyzes the section 1404 factors to determine whether transfer is

  appropriate. Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1. (11th Cir. 2005). Plaintiff

  admits it initiated this action here solely because Golden’s property was located in the Southern

  District of Florida—but Golden has since been dropped from the case. Mot. ¶ 6. Thus, there is

  no nexus to the Southern District. Id. On the other hand, the Middle District is an adequate and

  convenient forum. Plaintiff did business with Defendants from its offices in Tampa; the claims

  at issue arose there; Plaintiff allegedly suffered harm there; and documents and records

  concerning Plaintiff’s claims are located there. See generally Am. Compl. Additionally, several

  relevant witnesses reside in or near the Middle District, while none appear to reside near the

  Southern District. Mot. ¶ 16.

         Gateway opposes Plaintiff’s “belated effort to change the venue of the case” and argues

  that Plaintiff’s Motion is simply a thinly veiled attempt to forum shop which “should not be



                                              Page 6 of 8
Case 0:20-cv-60889-RAR Document 102 Entered on FLSD Docket 04/09/2021 Page 7 of 8



  rewarded.” See Opp. at 1, 5. Additionally, Gateway argues that it would “be a waste of judicial

  resources and require another court to review the extensive filing and procedural history of this

  case and make a determination on motions to dismiss that are already pending in this Court.”

  Opp. at 5.

         The Court disagrees. First, Plaintiff is not seeking carte blanche permission to “forum

  shop.” It is simply informing the Court that due to changed circumstances, this venue is no

  longer adequate. Accordingly, Plaintiff is seeking to exercise its limited choice among proper

  forums—which it is clearly entitled to do under federal venue provisions. Gateway’s efficiency

  argument is well-taken, as the docket in this matter is quite active and the procedural history is

  extensive. But even though efficiency weighs in favor of retention, transfer is nevertheless

  appropriate. Game Controller Technology LLC v. Sony Computer Entertainment America LLC,

  994 F. Supp. 2d 1268, 1277 (S.D. Fla. 2014) (granting venue transfer where “witness

  convenience, party convenience, locus of operative facts, and availability of compulsory

  process” favored transfer and the factor of efficiency favored retention).

         Lastly, without any analysis whatsoever, Gateway incorrectly asserts that “venue is still

  proper here.” Opp. at 5 (emphasis in original). However, transfer is necessary under 28 U.S.C.

  section 1406(a) because venue is now improper in this District. Venue in federal civil actions is

  governed by 28 U.S.C. section 1391(b). If venue is improper, the district court “shall dismiss, or

  if it be in the interest of justice, transfer such case to any district or division in which it could

  have been brought.” Id. § 1406(a). Because no Defendant resides here, no part of the events

  giving rise to the claim occurred here, and there is a district where the action may otherwise be

  brought—the Middle District of Florida—venue is improper in the Southern District of Florida.

  Transfer is thus necessary independent of the Court’s analysis under section 1404(a). See id.



                                              Page 7 of 8
Case 0:20-cv-60889-RAR Document 102 Entered on FLSD Docket 04/09/2021 Page 8 of 8



                                           CONCLUSION

         Guided by the foregoing analysis, the Court holds that the convenience to the parties and

  witnesses supports transfer to the Middle District of Florida. The only factor weighing slightly

  in favor of retention may be the interest of judicial efficiency. But with most factors weighing in

  favor of transfer and only a single factor slightly in favor of retention, Plaintiff has carried its

  burden of showing the balance of convenience favors transfer. In any event, this action must be

  transferred given that venue is improper here under 28 U.S.C. section 1391(b). For these

  reasons, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion [ECF No. 89] is GRANTED.

  The Clerk is instructed to transfer this case to the United States District Court for the Middle

  District of Florida and mark this case as CLOSED in this District.



         DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of April, 2021.



                                                            _________________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 8 of 8
